Title: To Thomas Jefferson from Fulwar Skipwith, 20 July 1791
From: Skipwith, Fulwar
To: Jefferson, Thomas


Richmond, 20 July 1791. He will not repeat reasons for leaving Martinique given in two letters written from there, being assured TJ will understand that his return as consul cannot take place with propriety or justice to himself until France shall communicate the Convention and until Congress provides for the support and authority of consuls. He has left in Martinique a capable representative in Mr. Nathaniel Barrell, nephew of Senator Langdon. His departure is not viewed as a relinquishment of his consulate.—It is painful to report that a longer continuance there would more probably fix him “in the limits of a jail than in the functions of … office,” for in the distressed situation of the island it was impossible to succeed in trade.—If, as many imagine, consuls will remain inadmissible in the French islands and Congress continue to regard them “as Servants entitled to no support,” he is persuaded that justice will cause them to reimburse him for late expenditures and that the President and TJ will not deem him an object unworthy of consideration.
